Exhibit 99.2 Condensed Consolidated Balance Sheet of Quicksilver Gas Services GP LLC As of June 30, 2009 DEFINITIONS As used in this report, unless the context otherwise requires: “Btu” means British Thermal units, a measure of heating value “EBITDA” means earnings before interest, taxes, depreciation and accretion “LIBOR” means London Interbank Offered Rate “MMBtu” means million Btu “Mcf” means thousand cubic feet “NGL” or “NGLs” means natural gas liquids COMMONLY USED TERMS Other commonly used terms and abbreviations include: “AICPA” means the American Institute of Certified Public Accountants “FASB” means the Financial Accounting Standards Board, which promulgates accounting standards “GAAP” means Generally Accepted Accounting Principlesin the United States “Gas Gathering and Processing Agreement” means the Sixth Amended and Restated Gas Gathering and Processing Agreement, dated September 1, 2008, among Quicksilver Resources Inc., Cowtown Pipeline Partners L.P. and Cowtown Gas Processing Partners L.P. “General Partner” means Quicksilver Gas Services GP LLC, a Delaware limited liability company, which is owned by Quicksilver “IPO” means our initial public offering completed on August10, 2007 “KGS Predecessor” means prior to the IPO, collectively Cowtown Pipeline L.P., Cowtown Pipeline Partners L.P., Cowtown Gas Processing L.P. and Cowtown Gas Processing Partners L.P. “Lake Arlington Gas Gathering Agreement” means the Amended and Restated Gas Gathering Agreement, dated September 1, 2008, among Quicksilver Resources Inc. and Cowtown Pipeline L.P. and subsequently assigned to Cowtown Pipeline Partners L.P. “Omnibus Agreement” means the Omnibus Agreement, dated August10, 2007, among Quicksilver Gas Services LP, Quicksilver Gas Services GP LLC and Quicksilver Resources Inc., as amended “Partnership Agreement” means the Second Amended and Restated Agreement of Limited Partnership of Quicksilver Gas Services LP, dated February19, 2008 “Quicksilver” means Quicksilver Resources Inc. and its subsidiaries “Quicksilver Counties” means Hood, Somervell, Johnson, Tarrant, Hill, Parker, Bosque and Erath Counties in Texas “SEC” means the United States Securities and Exchange Commission “SFAS” or “Statement” means Statement of Financial Accounting Standards issued by the FASB QUICKSILVER GAS SERVICES GP LLC CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED)
